Citation Nr: 0702520	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 24, 
2002 for the grant of service connection for degenerative 
disk disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision in which the RO denied an effective date earlier 
than September 24, 2002 for the grant of service connection 
for degenerative disk disease of the lumbosacral spine.  In 
June 2003, the veteran filed a notice of disagreement (NOD).  
The RO issued a statement of the case (SOC) in December 2003, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2004.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on has been accomplished.

2.  A claim for service connection for a back condition, as 
secondary to service connected pes planus was received on 
January 3, 1996; the RO denied the claim in a July 1996 
rating action.

3.  The veteran (through his representative) timely filed a 
notice of disagreement to the July 1996 RO denial of 
secondary service connection; the RO did not issue a SOC on 
that issue.  

4.  In a November 2002 rating decision, the RO granted 
secondary service connection for degenerative disk disease of 
the lumbosacral spine, effective September 24, 2002 (the date 
of a latter claim).  

5.  The original January 3, 1996 claim for secondary service 
connection was pending at the time of the November 2002 grant 
of secondary service connection.  


CONCLUSION OF LAW

The criteria for an earlier effective date of January 3, 
1996, for the grant of service connection for degenerative 
disk disease of the lumbar spine, as secondary to service-
connection pes planus, are met. 38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.160, 3.400, 20.1103; 20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).
 
In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160(c) 
(2006).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) 
(2006); see also, 38 C.F.R. §§ 20.1103, 20.1104 (2006).

Historically, by rating action in July 1954, the RO granted 
service connection for bilateral pes planus with metatarsal 
spurring on the basis that the disability pre-existed service 
and progressed beyond the natural progression of the 
disability during service.  It was noted that the service 
medical records shows complaints of back pain at induction.

The veteran filed a claim for an increased rating for the 
service-connected pes planus that was received at the RO on 
January 3, 1996.  He indicated that he had low back and right 
hip pain in addition to foot pain.  The RO construed this 
statement as a claim for service connection for low back and 
right hip conditions as secondary to the service-connected 
pes planus.  By rating action in July 1996, the RO denied as 
not well-grounded the claims for service connection for low 
back and for right hip conditions, as secondary to the 
service-connected pes planus.  The veteran was notified of 
that determination and of his appellate rights by letter 
dated in August 1996.

Thereafter, in August 1996, the veteran's representative 
filed with the RO a memorandum concerning the July 1996 
rating decision.  It was requested that the RO obtain VA 
medical records and provide the veteran with a VA 
examination, to include an opinion as to whether the 
veteran's low back and right hip conditions were secondary to 
pes planus.  The representative also indicated that if, upon 
reconsideration, the RO rendered an unfavorable decision, 
that the memorandum should be considered a formal NOD and 
request for issuance of a SOC.

By letter dated in February 1997, the RO notified the veteran 
that his claim was denied because he did not report for an 
examination in September 1996.  He was advised to the 
examination could be rescheduled if he responded that he was 
willing to report for an examination.   

In February 1997, the veteran filed a statement indicating 
that he was never notified of an examination and requesting 
that it be rescheduled.

In July 1997, the RO sent the veteran a letter indicating 
that he had failed to report for a VA examination in April 
1997.  He was notified that, without the examination 
findings, VA could not complete the claim for VA benefits and 
that he should advise VA if he was willing to report for an 
examination.  

The record contains a copy of a September 1997 statement from 
the veteran indicating that he reported for the VA 
examination scheduled in April 1997.  He indicated that x-
rays were ordered.  Submitted are copies of VA x-ray reports 
dated in September 1997.  

By letter dated in January 1998, the RO advised the veteran 
that his claim had been denied because of his failure to 
report for an examination. 

The veteran's representative submitted a statement, received 
on September 24, 2002, indicating that the veteran wanted to 
claim service connection for disabilities of the low back, 
right hip and knees, each as secondary to the service-
connected pes planus.  

An October 2002 VA examination report includes the examiner's 
notations that he had reviewed the claims file and noted that 
there was evidence of complaints of low back pain and pes 
planus during the induction examination.  It was noted that 
there was chronic low back pain.  The examiner indicated that 
1997 x-rays revealed minimal levoscoliosis, mild degenerative 
disk disease at L4-5 and L5-S1 with grade I spondylolisthesis 
of L5-S1.  The diagnosis was degenerative disk disease of the 
lumbar spine with spondylolisthesis.  The examiner opined 
that the veteran's current back condition is as likely as not 
related to his chronic bilateral pes planus, especially 
considering the fact of some low back complaints already on 
induction.  

By rating action in November 2002, the RO granted service 
connection and assigned an initial 10 rating for degenerative 
disk disease of the lumbosacral spine, as secondary to 
service-connection pes planus, effective September 24, 2002 ( 
the date of the veteran's latter claim).

After a careful review of the record, the Board finds that, 
at the time of the November 2002 grant of secondary service 
connection, the veteran had a pending claim for secondary 
service connection filed on January 3,1996, and that, on this 
basis, and earlier effective date for the grant of secondary 
service connection for the back disability is warranted.

The RO granted secondary service connection for the back 
condition on the basis of the October 2002 VA examination 
report which included an opinion linking the veteran's back 
disability to his service-connected pes planus.  The RO 
established the effective date for the grant of service 
connection on the basis of the date of receipt of the claim 
that was filed in September 2002.  However, as noted above, 
the veteran's earlier claim for secondary service connection 
was received on January 3, 1996.  That claim was denied by 
the RO in July 1996.  In August 1996, the veteran's 
representative filed a timely NOD as to that initial 
determination and requested that a SOC be issued if the 
determination remained unfavorable.  The RO continued the 
initial denial following the veteran's failure to report for 
VA examinations, but failed to issue a SOC on the issue.  

In short, the evidence establishes that the veteran, through 
his representative, indicated his intent to appeal the denial 
of the claim, initially filed on January 3, 1996.  As no 
SOC-the next step in the appellate process-the January 1996 
claim remained pending, and was still pending at the time of 
the November 2002 grant of secondary service connection.  The 
Board also notes that the record contains a favorable medical 
opinion that the veteran's back disability, present at the 
time of the January 1996 claim, is caused by the service-
connected pes planus.  

Under these circumstances, the Board concludes that an 
earlier effective date of January 3, 1996, for the grant of 
secondary service connection is warranted.


ORDER

An earlier effective date of January 3, 1996, for the award 
of service connection for degenerative disk disease of the 
lumbosacral spine, as secondary to service-connection pes 
planus, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


